Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1113
                       Lower Tribunal No. 18-12194
                          ________________

             Paulo Cesar Mantegazza Pomelli, et al.,
                                 Appellants,

                                     vs.

                 Paola Mantegazza Pomelli, et al.,
                                 Appellees.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Giasi Law, P.A., and Melissa A. Giasi (Tampa), for appellants.

     Kobre & Kim LLP, and Gabriela Ruiz, for appellee, Kobre & Kim LLP;
Nelson Mullins Broad and Cassel, and Kimberly J. Freedman, Amy Steele
Donner, and Erin K. Kolmansberger1, for appellee, Paola Mantegazza
Pomelli.

Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.


1A Notice of Waiver of Answer Brief has been filed by appellee Paola
Mantegazza Pomelli.
      Affirmed. See Afrazeh v. Miami Elevator Co. of Am., 769 So. 2d 399,

401 (Fla. 3d DCA 2000) (stating a trial court’s award of attorney’s fees made

pursuant to a charging lien will not be disturbed “absent a clear abuse of

discretion”); Lopez v. Hernandez, 291 So. 3d 1007, 1009 (Fla. 5th DCA

2020) (“We review a trial court’s decision to award a charging lien to an

attorney for abuse of discretion.”); Bateman v. Serv. Ins. Co., 836 So. 2d

1109, 1111 (Fla. 3d DCA 2003) (reasoning that where an evidentiary hearing

is held and the “record contains some competent substantial evidence

supporting the fee[,] . . . [including] testimony from the attorney performing

the services,” a trial court does not abuse its discretion by awarding

attorney’s fees).




                                      2